 

Exhibit 10.1

 

WARRANT EXERCISE AGREEMENT

 

This Warrant Exercise Agreement (this “Agreement”), dated as of May [ ], 2017,
is by and between Bio-Path Holdings, Inc., a Delaware corporation (the
“Company”), and the undersigned holder (the “Holder”) of a warrant to purchase
shares of the Company’s common stock, par value $0.001 per share (the “Common
Stock”), issued by the Company, which warrant is exercisable at an exercise
price (the “Exercise Price”) of $[ ] per share (the “Original Warrant”).

 

WHEREAS, the Holder’s Original Warrant is exercisable into a number of shares of
Common Stock as set forth on the Holder’s signature page hereto (the “Warrant
Shares”);

 

WHEREAS, the Holder wishes to exercise all or a portion of such Original Warrant
as set forth herein (but not to the extent an exercise exceeds such Holder’s
Beneficial Ownership Limitation (as defined in the Original Warrant)) and,
immediately prior to such exercise and in consideration of the Holder’s exercise
of such Original Warrant, the Company has agreed to issue the Holder, in
addition to the shares of Common Stock to which such exercising Holder is
entitled, a new warrant in the form of Exhibit A attached hereto (the “New
Warrant”). The shares of Common Stock underlying the New Warrant are referred to
herein as the "New Warrant Shares" and collectively with the New Warrant, the
"Securities". The number of shares of Common Stock underlying the New Warrant
shall be as determined pursuant to Section 2.1(c).

 

NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for good and valuable consideration the receipt and adequacy of
which are hereby acknowledged, the Holder and the Company agree as follows:

 

ARTICLE I

DEFINITIONS

 

Section 1.1            Definitions. Capitalized terms not defined in this
Agreement shall have the meanings ascribed to such terms in the Original Warrant
or, to the extent such terms are not defined in the Original Warrant, in the
Securities Purchase Agreement dated as of June 29, 2016, by and among the
Company and the purchasers identified on the signature page thereto (the
"Securities Purchase Agreement"), as applicable.

 

ARTICLE II

EXERCISE OF EXISTING WARRANT

 

Section 2.1             Exercise of Original Warrant.

 

(a)           The Company and the Holder hereby agree that the Holder shall
immediately exercise the Original Warrant with respect to the number of Warrant
Shares set forth on the Holder's signature page hereto at a reduced Exercise
Price per share equal to $0.38, otherwise pursuant to the terms of the Original
Warrant. The Holder shall execute and deliver the aggregate cash exercise price
for such exercise of the Original Warrant to the bank account set forth on the
Company’s signature page hereto within two business days after notice from the
Company that the condition set forth in Section 2.3 has been met and the Company
shall deliver the Warrant Shares to the Holder via the Depository Trust Company
Deposit or Withdrawal at Custodian system pursuant to the terms of the Original
Warrant, but pursuant to instructions set forth on the Holder’s signature page
hereto. The date of the closing of the exercise of the Original Warrant shall be
referred to as the “Closing Date”.

 



 1 

 

 

(b)           If the Holder did not exercise the Original Warrant with respect
to all Warrant Shares as of the Closing Date, then after the Closing Date the
Holder shall have the right to exercise the Original Warrant with respect to the
remaining Warrant Shares otherwise pursuant to the terms of this Agreement (at
an Exercise Price of $0.38 along with receipt of a New Warrant); provided,
however, (i) the Original Warrant shall be amended in accordance with Section
2.4; and (ii) if the Original Warrant has not been exercised in full with
respect to such remaining Warrant Shares on or before the later of (A) June 22,
2017 and (B) the date that the aggregate trading volume of the Common Stock
exceeds 1.7 million shares of Common Stock, subject to adjustment for reverse
stock splits and transactions with similar effect (“Termination Date”), such
Original Warrant shall terminate to the extent of any then-unexercised Warrant
Shares and no longer be of any force or effect at 5:00 pm ET on the Termination
Date, provided no Notice of Exercise was tendered prior thereto.

 

(c)           Within two (2) Trading Days of each of (i) the Closing Date and
(ii) each exercise of the Original Warrant thereafter, as applicable, the
Company shall issue to the Holder a New Warrant to purchase such number of New
Warrant Shares equal to the number of Warrant Shares received by the Holder upon
such applicable exercise of the Original Warrant.

 

Section 2.2           Legends; Restricted Securities.

 

(a)           The Holder understands that the New Warrant and the New Warrant
Shares are not, and will not be, registered under the Securities Act of 1933, as
amended (the “Securities Act”), or the securities laws of any state and,
accordingly, each certificate, if any, representing such securities shall bear a
legend substantially similar to the following:

 

“THIS SECURITY HAS NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN
EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT
TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO
AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS. THIS SECURITY MAY BE PLEDGED IN CONNECTION
WITH A BONA FIDE MARGIN ACCOUNT WITH A REGISTERED BROKER-DEALER OR OTHER LOAN
WITH A FINANCIAL INSTITUTION THAT IS AN “ACCREDITED INVESTOR” AS DEFINED IN RULE
501(a) UNDER THE SECURITIES ACT OR OTHER LOAN SECURED BY SUCH SECURITIES.”

 



 2 

 

 

(b)           Certificates evidencing the New Warrant Shares shall not contain
any legend (including the legend set forth in Section 2.2(a) hereof), (i) while
a registration statement covering the resale of such New Warrant Shares is
effective under the Securities Act, (ii) following any sale of such New Warrant
Shares pursuant to Rule 144, (iii) if such New Warrant Shares are eligible for
sale under Rule 144, or (iv) if such legend is not required under applicable
requirements of the Securities Act (including judicial interpretations and
pronouncements issued by the staff of the Commission). In such event, the
Company shall cause its counsel to issue a legal opinion to the Transfer Agent
if required by the Transfer Agent to effect the removal of the legend hereunder.
If all or any portion of a New Warrant is exercised at a time when there is an
effective registration statement to cover the resale of the New Warrant Shares,
or if such New Warrant Shares may be sold under Rule 144 and the Company is then
in compliance with the current public information required under Rule 144, or if
the New Warrant Shares may be sold under Rule 144 without the requirement for
the Company to be in compliance with the current public information required
under Rule 144 as to such New Warrant Shares or if such legend is not otherwise
required under applicable requirements of the Securities Act (including judicial
interpretations and pronouncements issued by the staff of the Commission), then
such New Warrant Shares shall be issued free of all legends. The Company agrees
that at such time as such legend is no longer required under this Section
2.2(b), it will, no later than the earlier of (i) three (3) Trading Days and
(ii) the number of Trading Days comprising the Standard Settlement Period (as
defined below) following the delivery by the Holder to the Company or the
Transfer Agent of a certificate representing New Warrant Shares, as the case may
be, issued with a restrictive legend (such Trading Day, the “Legend Removal
Date”), deliver or cause to be delivered to the Holder a certificate
representing such shares that is free from all restrictive and other legends.
The Company may not make any notation on its records or give instructions to the
Transfer Agent that enlarge the restrictions on transfer set forth in this
Section 2.2(b). Certificates for securities subject to legend removal hereunder
shall be transmitted by the Transfer Agent to the Holder by crediting the
account of the Holder’s prime broker with the Depository Trust Company System as
directed by the Holder. As used herein, “Standard Settlement Period” means the
standard settlement period, expressed in a number of Trading Days, on the
Company’s primary Trading Market with respect to the Common Stock as in effect
on the date of delivery of a certificate representing New Warrant Shares, as the
case may be, issued with a restrictive legend.

 



 3 

 

 

(c)           In addition to the Holder’s other available remedies, the Company
shall pay to the Holder, in cash, (i) as partial liquidated damages and not as a
penalty, for each $1,000 of New Warrant Shares (based on the VWAP of the Common
Stock on the date such New Warrant Shares are submitted to the Transfer Agent)
delivered for removal of the restrictive legend, $10 per Trading Day (increasing
to $20 per Trading Day five (5) Trading Days after such damages have begun to
accrue) for each Trading Day after the Legend Removal Date until such
certificate is delivered without a legend and (ii) if the Company fails to (A)
issue and deliver (or cause to be delivered) to the Holder by the Legend Removal
Date a certificate representing the New Warrant Shares so delivered to the
Company by the Holder that is free from all restrictive and other legends and
(B) if after the Legend Removal Date the Holder purchases (in an open market
transaction or otherwise) shares of Common Stock to deliver in satisfaction of a
sale by the Holder of all or any portion of the number of shares of Common
Stock, or a sale of a number of shares of Common Stock equal to all or any
portion of the number of shares of Common Stock that the Holder anticipated
receiving from the Company without any restrictive legend, then, an amount equal
to the excess of the Holder’s total purchase price (including brokerage
commissions and other out-of-pocket expenses, if any) for the shares of Common
Stock so purchased (including brokerage commissions and other out-of-pocket
expenses, if any) over the product of (1) such number of New Warrant Shares that
the Company was required to deliver to the Holder by the Legend Removal Date
multiplied by (2) the price at which the sell order giving rise to such purchase
obligation was executed.

 

Section 2.3           Filing of Form 8-K and Amendment to Registration
Statement. Prior to 9:00 am ET on the Trading Day following the date hereof, the
Company shall issue a Current Report on Form 8-K, reasonably acceptable to the
Holder disclosing the material terms of the transactions contemplated hereby,
which shall include this Agreement (the “8-K Filing”). From and after the 8-K
Filing, the Company represents to the Holder that it shall not be in possession
of any material, nonpublic information received from the Company, any of its
Subsidiaries or any of their respective officers, directors, employees or
agents, that is not disclosed in the 8-K Filing. In addition, effective upon the
8-K Filing, the Company acknowledges and agrees that any and all confidentiality
or similar obligations under any agreement, whether written or oral, between the
Company, any of its Subsidiaries or any of their respective officers, directors,
affiliates, employees or agents, on the one hand, and the Holder or any of its
affiliates, on the other hand, shall terminate. Such 8-K Filing shall be
incorporated by reference into the registration statement on Form S-3 (No. 333-
215205) (the “Registration Statement”), thereby updating the prospectus included
therein.

 

Section 2.4           Amendment to Original Warrant. If the Holder did not
exercise the Original Warrant with respect to all Warrant Shares as of the
Closing Date, then effective immediately after the closing of the exercise of
the Original Warrant in accordance with Section 2.1(a), (a) Section 3(e) of the
Original Warrant shall be deleted in its entirety and replaced with the
provision set forth on Annex A attached hereto and (b) the provision set forth
on Annex B shall be added as a new Section 2(f) to the Original Warrant.

 



 4 

 

 

ARTICLE III

REPRESENTATIONS AND WARRANTIES

 

Section 3.1           Representations and Warranties of the Company. The Company
hereby makes the representations and warranties set forth below to the Holder
that as of the date of its execution of this Agreement:

 

(a)           Authorization; Enforcement. The Company has the requisite
corporate power and authority to enter into and to consummate the transactions
contemplated by this Agreement and otherwise to carry out its obligations
hereunder and thereunder. The execution and delivery of this Agreement by the
Company and the consummation by it of the transactions contemplated hereby have
been duly authorized by all necessary action on the part of such Company and no
further action is required by such Company, its board of directors or its
stockholders in connection therewith. This Agreement has been duly executed by
the Company and, when delivered in accordance with the terms hereof will
constitute the valid and binding obligation of the Company enforceable against
the Company in accordance with its terms except (i) as limited by general
equitable principles and applicable bankruptcy, insolvency, reorganization,
moratorium and other laws of general application affecting enforcement of
creditors’ rights generally, (ii) as limited by laws relating to the
availability of specific performance, injunctive relief or other equitable
remedies and (iii) insofar as indemnification and contribution provisions may be
limited by applicable law.

 

(b)           Organization. The Company is a duly organized and validly existing
corporation in good standing under the laws of the State of Delaware.

 

(c)           Registration Statement. The Warrant Shares are registered for
issuance to the Holder on the Registration Statement, and the Company knows of
no reasons why such Registration Statement shall not remain available for the
issuance of such Warrant Shares for the foreseeable future. The Company shall
use commercially reasonable efforts to keep the Registration Statement effective
and available for use by the Holder until all Warrant Shares are issued to the
Holder.

 

(d)           No Conflicts. The execution, delivery and performance of this
Agreement by the Company and the consummation by the Company of the transactions
contemplated hereby do not and will not: (i) conflict with or violate any
provision of the Company’s certificate or articles of incorporation, bylaws or
other organizational or charter documents, or (ii) conflict with, or constitute
a default (or an event that with notice or lapse of time or both would become a
default) under, result in the creation of any lien upon any of the properties or
assets of the Company, or give to others any rights of termination, amendment,
acceleration or cancellation (with or without notice, lapse of time or both) of,
any material agreement, credit facility, debt or other material instrument
(evidencing Company debt or otherwise) or other material understanding to which
the Company is a party or by which any property or asset of the Company is bound
or affected, or (iii) conflict with or result in a violation of any law, rule,
regulation, order, judgment, injunction, decree or other restriction of any
court or governmental authority to which the Company is subject (including
federal and state securities laws and regulations), or by which any property or
asset of the Company is bound or affected.

 



 5 

 

 

(e)           Disclosure. Except with respect to the material terms and
conditions of the transactions contemplated by this Agreement, the Company
confirms that neither it nor any other Person acting on its behalf has provided
the Holder or any of its agents or counsel with any information that it believes
constitutes or might constitute material, non-public information. The Company
understands and confirms that the Holder will rely on the foregoing
representation in effecting transactions in securities of the Company. All of
the disclosure furnished by or on behalf of the Company to the Holder regarding
the Company and its Subsidiaries, their respective businesses and the
transactions contemplated hereby, including but not limited to the disclosure
set forth in the SEC Reports, is true and correct and does not contain any
untrue statement of a material fact or omit to state any material fact necessary
in order to make the statements made therein, in light of the circumstances
under which they were made, not misleading. As used herein, “SEC Reports” means
all reports, schedules, forms, statements and other documents required to be
filed by the Company with the Commission pursuant to the reporting requirements
of the Securities Exchange Act of 1934, as amended, including all exhibits
included therein and financial statements, notes and schedules thereto and
documents incorporated by reference therein.

 

(f)           Issuance of Securities. The issuance of the New Warrant is duly
authorized and, upon issuance in accordance with the terms of this Agreement,
the New Warrant shall be validly issued and free from all preemptive or similar
rights (except for those which have been validly waived prior to the date
hereof), taxes, liens and charges and other encumbrances with respect to the
issue thereof. As of the Closing Date, a number of shares of Common Stock shall
have been duly authorized and reserved for issuance which equals or exceeds the
maximum number of New Warrant Shares issuable upon exercise of the New Warrant
(without taking into account any limitations on the exercise of the New Warrant
set forth therein). Upon exercise of the New Warrant in accordance with the
terms of the New Warrant, the New Warrant Shares when issued will be validly
issued, fully paid and nonassessable and free from all preemptive or similar
rights, taxes, liens, charges and other encumbrances with respect to the issue
thereof, with the holders being entitled to all rights accorded to a holder of
Common Stock. Assuming the accuracy of each of the representations and
warranties set forth in Section 3.2 of this Agreement, the offer and issuance by
the Company of the New Warrant is exempt from registration under the Securities
Act.

 

(g)           No General Solicitation. Neither the Company, nor any of its
Subsidiaries or affiliates, nor any Person acting on its or their behalf, has
engaged in any form of general solicitation or general advertising (within the
meaning of Regulation D) in connection with the offer or sale of the New
Warrant.

 



 6 

 

 

(h)           No Disqualification Events. With respect to Securities to be
offered and sold hereunder in reliance on Rule 506(b) under the Securities Act,
none of the Company, any of its predecessors, any affiliated issuer, any
director, executive officer, other officer of the Company, any beneficial owner
of 20% or more of the Company's outstanding voting equity securities, calculated
on the basis of voting power, nor any promoter (as that term is defined in Rule
405 under the Securities Act) connected with the Company in any capacity at the
time of sale (each, an "Issuer Covered Person" and, together, "Issuer Covered
Persons") is subject to any of the "Bad Actor" disqualifications described in
Rule 506(d)(1)(i) to (viii) under the Securities Act (a "Disqualification
Event"), except for a Disqualification Event covered by Rule 506(d)(2) or
(d)(3). The Company has exercised reasonable care to determine whether any
Issuer Covered Person is subject to a Disqualification Event. The Company has
complied, to the extent applicable, with its disclosure obligations under Rule
506(e), and has furnished to the Buyers a copy of any disclosures provided
thereunder, if any.

 

Section 3.2           Representations and Warranties of the Holder. The Holder
hereby makes the representations and warranties set forth below to the Company
that as of the date of its execution of this Agreement:

 

(a)           Due Authorization. The Holder represents and warrants that (i) the
execution and delivery of this Agreement by it and the consummation by it of the
transactions contemplated hereby have been duly authorized by all necessary
action on its behalf and (ii) this Agreement has been duly executed and
delivered by the Holder and constitutes the valid and binding obligation of the
Holder, enforceable against it in accordance with its terms.

 

(b)           No Conflicts. The execution, delivery and performance of this
Agreement by the Holder and the consummation by the Holder of the transactions
contemplated hereby do not and will not: (i) conflict with or violate any
provision of the Holder’s organizational or charter documents, or (ii) conflict
with or result in a violation of any agreement, law, rule, regulation, order,
judgment, injunction, decree or other restriction of any court or governmental
authority which would interfere with the ability of the Holder to perform its
obligations under this Agreement.

 

(c)           Access to Information. The Holder acknowledges that it has had the
opportunity to review this Agreement and the SEC Reports and has been afforded
(i) the opportunity to ask such questions as it has deemed necessary of, and to
receive answers from, representatives of the Company concerning the terms and
conditions of the exercise of the Original Warrant and issuance of the New
Warrant and the merits and risks of investing in the Warrant Shares underlying
the Original Warrant; (ii) access to information about the Company and its
financial condition, results of operations, business, properties, management and
prospects sufficient to enable it to evaluate its investment; and (iii) the
opportunity to obtain such additional information that the Company possesses or
can acquire without unreasonable effort or expense that is necessary to make an
informed investment decision with respect to the investment. The Holder
acknowledges and agrees that neither Oppenheimer & Co. Inc. (the “Agent”) nor
any Affiliate of the Agent has provided the Holder with any information or
advice with respect to the Original Warrant, the Warrant Shares or the
Securities nor is such information or advice necessary or desired. Neither the
Agent nor any Affiliate of the Agent has made or makes any representation as to
the Company or the quality of the Original Warrant, the Warrant Shares or the
Securities, and the Agent and any Affiliate of the Agent may have acquired
non-public information with respect to the Company which the Holder agrees need
not be provided to it. In connection with the issuance of the Warrant Shares and
the Securities to the Holder, neither the Agent nor any of its Affiliates has
acted as a financial advisor or fiduciary to the Holder.

 



 7 

 

 

(d)           Holder Status. The Holder is an “accredited investor” as defined
in Rule 501 under the Securities Act.

 

ARTICLE IV

MISCELLANEOUS

 

Section 4.1           Subsequent Equity Sales.

 

(a)           From the date hereof until ninety (90) days after the Closing
Date, neither the Company nor any Subsidiary shall issue, enter into any
agreement to issue or announce the issuance or proposed issuance of any shares
of Common Stock or Common Stock Equivalents (including, but not limited, any
agreement with another holder of the Original Warrant not Affiliated with the
Holder), without the prior written consent of the Holder .

 

(b)           From the date hereof until two (2) years after the Closing Date,
the Company shall be prohibited from effecting or entering into an agreement to
effect any issuance by the Company or any of its Subsidiaries of Common Stock or
Common Stock Equivalents (or a combination of units thereof) involving a
Variable Rate Transaction.

 

(c)           Notwithstanding the foregoing, this Section 4.1 shall not apply in
respect of an Exempt Issuance, except that no Variable Rate Transaction shall be
an Exempt Issuance.

 

(d)           For the avoidance of doubt, the terms "Variable Rate Transaction"
and "Exempt Issuance" shall have the meanings ascribed to them as set forth in
the Securities Purchase Agreement.

 

Section 4.3           Notices. Any and all notices or other communications or
deliveries required or permitted to be provided hereunder shall be made by email
to the email address of Holders set forth on Holders’ signature page.

 

Section 4.4           Survival. All warranties and representations (as of the
date such warranties and representations were made) made herein or in any
certificate or other instrument delivered by any party hereto or on its behalf
under this Agreement shall be considered to have been relied upon by the parties
hereto and shall survive the issuance of the Warrant Shares. This Agreement
shall inure to the benefit of and be binding upon the successors and permitted
assigns of each of the parties; provided, however that no party may assign this
Agreement or the obligations and rights of such party hereunder without the
prior written consent of the other parties hereto.

 



 8 

 

 

Section 4.5           Execution. This Agreement may be executed in two or more
counterparts, all of which when taken together shall be considered one and the
same agreement and shall become effective when counterparts have been signed by
each party and delivered to the other party, it being understood that both
parties need not sign the same counterpart. In the event that any signature is
delivered by facsimile transmission, such signature shall create a valid and
binding obligation of the party executing (or on whose behalf such signature is
executed) with the same force and effect as if such facsimile signature page
were an original thereof.

 

Section 4.6           Severability. If any provision of this Agreement is held
to be invalid or unenforceable in any respect, the validity and enforceability
of the remaining terms and provisions of this Agreement shall not in any way be
affected or impaired thereby and the parties will attempt to agree upon a valid
and enforceable provision that is a reasonable substitute therefor, and upon so
agreeing, shall incorporate such substitute provision in this Agreement.

 

Section 4.7           Governing Law. All questions concerning the construction,
validity, enforcement and interpretation of this Agreement shall be determined
pursuant to the Governing Law provision of the Original Warrant.

 

Section 4.8           Entire Agreement. The Agreement, together with the
exhibits and schedules thereto, contain the entire understanding of the parties
with respect to the subject matter hereof and supersede all prior agreements and
understandings, oral or written, with respect to such matters, which the parties
acknowledge have been merged into such documents, exhibits and schedules.

 

Section 4.9           Construction. The headings herein are for convenience
only, do not constitute a part of this Agreement and shall not be deemed to
limit or affect any of the provisions hereof. The language used in this
Agreement will be deemed to be the language chosen by the parties to express
their mutual intent, and no rules of strict construction will be applied against
any party.

 

Section 4.10         Fees and Expenses. Each party shall pay the fees and
expenses of its advisers, counsel, accountants and other experts, if any, and
all other expenses incurred by such party incident to the negotiation,
preparation, execution, delivery and performance of this Agreement; provided,
however that the Company shall reimburse the Holder or the Holder's designated
Affiliate for up to $10,000.00 of the aggregate reasonable legal fees and
expenses incurred by the Holder and all Affiliates of the Holder in connection
herewith. The Company shall pay all transfer agent fees, stamp taxes and other
taxes and duties levied in connection with the delivery of any Warrant Shares.

 

*******************

 

 9 

 

 

 

IN WITNESS WHEREOF, the undersigned have executed this Warrant Exercise
Agreement as of the date first written above.

 



COMPANY:       BIO-PATH HOLDINGS, INC.         By:     Name: Peter H. Nielsen  
Title: President and Chief Executive Officer  


Bank Account and Wire Instructions

 

 10 

 

 

 

[HOLDER SIGNATURE PAGES TO BPTH

WARRANT EXERCISE AGREEMENT]

 

IN WITNESS WHEREOF, the undersigned have caused this Warrant Exercise Agreement
to be duly executed by their respective authorized signatories as of the date
first indicated above.

 

Name of Holder:  

 

Signature of Authorized Signatory of Holder:  

 

Name of Authorized Signatory:  

 

Title of Authorized Signatory:  

 

Email Address of Holder:  

 

Number of Warrant Shares underlying Original Warrant Held:  

 

Number of Warrant Shares underlying Original Warrant to be exercised:  

 

Aggregate Exercise Price of  Original Warrant to be Exercised:  

 

New Warrant Shares underlying New Warrant:  

 

DWAC Instructions for Warrant Shares to be issued upon exercise of Original
Warrant:_________________

 

Deliver address of New Warrant:  

 

 11 

 

 

 

Exhibit A
Form of New Warrant

 

[See attached]

 

 12 

 

 

Annex A

 

"e)           Fundamental Transaction. If, at any time while this Warrant is
outstanding, (i) the Company, directly or indirectly, in one or more related
transactions effects any merger or consolidation of the Company with or into
another Person, (ii) the Company, directly or indirectly, effects any sale,
lease, license, assignment, transfer, conveyance or other disposition of all or
substantially all of its assets in one or a series of related transactions,
(iii) any, direct or indirect, purchase offer, tender offer or exchange offer
(whether by the Company or another Person) is completed pursuant to which
holders of Common Stock are permitted to sell, tender or exchange their shares
for other securities, cash or property and has been accepted by the holders of
50% or more of the outstanding Common Stock, (iv) the Company, directly or
indirectly, in one or more related transactions effects any reclassification,
reorganization or recapitalization of the Common Stock or any compulsory share
exchange pursuant to which the Common Stock is effectively converted into or
exchanged for other securities, cash or property, or (v) the Company, directly
or indirectly, in one or more related transactions consummates a stock or share
purchase agreement or other business combination (including, without limitation,
a reorganization, recapitalization, spin-off or scheme of arrangement) with
another Person or group of Persons whereby such other Person or group acquires
more than 50% of the outstanding shares of Common Stock (not including any
shares of Common Stock held by the other Person or other Persons making or party
to, or associated or affiliated with the other Persons making or party to, such
stock or share purchase agreement or other business combination) (each a
“Fundamental Transaction”), then, upon any subsequent exercise of this Warrant,
the Holder shall have the right to receive, for each Warrant Share that would
have been issuable upon such exercise immediately prior to the occurrence of
such Fundamental Transaction, at the option of the Holder (without regard to any
limitation in Section 2(e) on the exercise of this Warrant), the number of
shares of Common Stock of the successor or acquiring corporation or of the
Company, if it is the surviving corporation, and any additional consideration
(the “Alternate Consideration”) receivable as a result of such Fundamental
Transaction by a holder of the number of shares of Common Stock for which this
Warrant is exercisable immediately prior to such Fundamental Transaction
(without regard to any limitation in Section 2(e) on the exercise of this
Warrant). For purposes of any such exercise, the determination of the Exercise
Price shall be appropriately adjusted to apply to such Alternate Consideration
based on the amount of Alternate Consideration issuable in respect of one share
of Common Stock in such Fundamental Transaction, and the Company shall apportion
the Exercise Price among the Alternate Consideration in a reasonable manner
reflecting the relative value of any different components of the Alternate
Consideration. If holders of Common Stock are given any choice as to the
securities, cash or property to be received in a Fundamental Transaction, then
the Holder shall be given the same choice as to the Alternate Consideration it
receives upon any exercise of this Warrant following such Fundamental
Transaction. Notwithstanding anything to the contrary, in the event of a
Fundamental Transaction (other than a Fundamental Transaction not approved by
the Company’s Board of Directors) the Company or any Successor Entity (as
defined below) shall, at the Holder’s option, exercisable at any time
concurrently with, or within 30 days after, the consummation of the Fundamental
Transaction (or, if later, the date of the public announcement of the applicable
Fundamental Transaction), purchase this Warrant from the Holder by paying to the
Holder an amount of cash equal to the Black Scholes Value of the remaining
unexercised portion of this Warrant on the date of the consummation of such
Fundamental Transaction; provided, however, that for the avoidance of doubt, if
the Fundamental Transaction is not approved by the Company’s Board of Directors,
Holder shall not have the option to require the Company to purchase this
Warrant. “Black Scholes Value” means the value of this Warrant based on the
Black and Scholes Option Pricing Model obtained from the “OV” function on
Bloomberg, L.P. (“Bloomberg”) determined as of the day of consummation of the
applicable Fundamental Transaction for pricing purposes and reflecting (A) a
risk-free interest rate corresponding to the U.S. Treasury rate for a period
equal to the time between the date of the public announcement of the applicable
Fundamental Transaction and the Termination Date, (B) an expected volatility
equal to the greater of 100% and the 100 day volatility obtained from the HVT
function on Bloomberg as of the Trading Day immediately following the public
announcement of the applicable Fundamental Transaction, (C) the underlying price
per share used in such calculation shall be the sum of the price per share being
offered in cash, if any, plus the value of any non-cash consideration, if any,
being offered in such Fundamental Transaction and (D) a remaining option time
equal to the time between the date of the public announcement of the applicable
Fundamental Transaction and the Termination Date. The payment of the Black
Scholes Value will be made by wire transfer of immediately available funds
within five Business Days of the Holder’s election (or, if later, on the
effective date of the Fundamental Transaction). The Company shall cause any
successor entity in a Fundamental Transaction in which the Company is not the
survivor (the “Successor Entity”) to assume in writing all of the obligations of
the Company under this Warrant and the other Transaction Documents in accordance
with the provisions of this Section 3(e) pursuant to written agreements in form
and substance reasonably satisfactory to the Holder and approved by the Holder
(without unreasonable delay) prior to such Fundamental Transaction and shall, at
the option of the Holder, deliver to the Holder in exchange for this Warrant a
security of the Successor Entity evidenced by a written instrument substantially
similar in form and substance to this Warrant which is exercisable for a
corresponding number of shares of capital stock of such Successor Entity (or its
parent entity) equivalent to the shares of Common Stock acquirable and
receivable upon exercise of this Warrant (without regard to any limitations on
the exercise of this Warrant) prior to such Fundamental Transaction, and with an
exercise price which applies the exercise price hereunder to such shares of
capital stock (but taking into account the relative value of the shares of
Common Stock pursuant to such Fundamental Transaction and the value of such
shares of capital stock, such number of shares of capital stock and such
exercise price being for the purpose of protecting the economic value of this
Warrant immediately prior to the consummation of such Fundamental Transaction),
and which is reasonably satisfactory in form and substance to the Holder. Upon
the occurrence of any such Fundamental Transaction, the Successor Entity shall
succeed to, and be substituted for, the Company (so that from and after the date
of such Fundamental Transaction, the provisions of this Warrant and the other
Transaction Documents referring to the “Company” shall refer instead to the
Successor Entity), and the Successor Entity may exercise every right and power
of the Company and shall assume all of the obligations of the Company under this
Warrant and the other Transaction Documents with the same effect as if such
Successor Entity had been named as the Company herein. "

 

 13 

 

 

Annex B

 

"f)           No net cash settlement. In the event that the Company does not
have an effective registration statement registering, or the prospectus
contained therein is not available for the issuance of, the Warrant Shares to
the Holder, there is no circumstance that would require the Company to net cash
settle the warrants."

 



 14 

